Acknowledgement
This Notice of Allowance is in response to amendments filed 12/15/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018 has been considered by the examiner.
Reasons for Allowance
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Fan et al. (US 2018/0105054 A1) and Kenji (JP 2016-181109 A), taken alone or in combination, does not teach the claimed power management method, non-transitory computer readable medium, and power management system, which performs charging between a power supplying vehicle and a power receiving vehicle to manage remaining charge of a battery of the power receiving vehicle, wherein: 
the power supplying vehicle includes: 
a first travel control unit, which is configured to control travel of the power supplying vehicle, and 
a first communication unit, which is configured to receive a charging start request signal from the power receiving vehicle, 
the power receiving vehicle includes: 
a second travel control unit, which is configured to control travel of the power receiving vehicle, 
a second communication unit, which is configured to send the charging start request signal to the power supplying vehicle, 
a battery remaining charge monitoring unit, which is configured to monitor a remaining charge of the battery of the power receiving vehicle, and 
a battery consumption prediction unit, which predicts a remaining charge of the battery when the power receiving vehicle travels on a planned travel route, 
the second communication unit is configured to send the charging start request signal to the power supplying vehicle that is located on the planned travel route of the power receiving vehicle when a difference between the remaining charge of the battery of the power receiving vehicle obtained by the battery remaining charge monitoring unit and the remaining charge of the battery of the power receiving vehicle predicted by the battery consumption prediction unit becomes equal to or larger than a predetermined threshold, and 
at least one of the first travel control unit and the second travel control unit is configured to bring the power supplying vehicle and the power receiving vehicle close to each other up to a 2Application Serial No.: 16/227,630 Docket No.: 94359-18 (08TMCB 11602PA) position that satisfies a charging start condition when the first travel control unit receives the charging start request signal from the power receiving vehicle through the first communication unit.
Specifically, prior art does not teach controlling either a power receiving vehicle or a power supplying vehicle to bring the power receiving and power supplying vehicles to a position that satisfies a charging condition when the power supplying vehicle that is located on a planned travel route of the power receiving vehicle receives a charging start request signal from the power receiving vehicle, where the charging start request signal is sent when a difference between a remaining charge of a battery of the power receiving vehicle obtained by a battery remaining charge monitoring unit and a remaining charge of the battery of the power receiving vehicle predicted by a battery consumption prediction unit becomes equal to or larger than a predetermined threshold, in light of the overall claim.
Fan et al. discloses controlling either a power receiving vehicle or a power supplying vehicle to bring the power receiving and power supplying vehicles to a position that satisfies a charging condition when the power supplying vehicle that is located on a planned travel route of the power receiving vehicle receives a charging start request signal from the power receiving vehicle (see ¶0039-0040, with respect to Figure 3; ¶0051-0053). However, Fan et al. does not disclose that the charging start request signal is sent when a difference between a remaining charge of a battery of the power receiving vehicle obtained by a battery remaining charge monitoring unit and a remaining charge of the battery of the power receiving vehicle predicted by a battery consumption prediction unit becomes equal to or larger than a predetermined threshold, as claimed.
Upon further search and consideration in light of the amendments filed 12/15/2020, Kenji has been identified as the most relevant prior art. Specifically, Kenji Kenji further discloses that when the difference is larger than a predetermined threshold (i.e. predetermined value) in step S11 of Figure 2, the power receiving vehicle communicates via communication control unit 32 to acquire facility information (see fifth through seventh paragraphs of page 5) for repeating the list creation process in step S0 in order to select a facility within a range from its planned travel route in step S3 for charging (see second paragraph on page 9), Kenji does not disclose that a charging start request signal is sent to a power supplying vehicle that is located on the planned travel route of the power receiving vehicle, as claimed. It would not be obvious to one of ordinary skill in the art to modify the facilities of Kenji.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661